        Case 1:15-cr-00537-VEC Document 1656
                                        1655 Filed 04/27/21 Page 1 of 1




                                DAVID K. BERTAN
                                                                       MEMO ENDORSED
                                   ATTORNEY AT LAW
                            888 GRAND CONCOURSE, SUITE 1N
                                BRONX, NEW YORK 10451
                                                                          USDC SDNY
                                           (718) 742-1688
                                        FAX (718) 585-8640                DOCUMENT
                                  E-MAIL: DBERTAN@YAHOO.COM               ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 4/27/2021




                                             April 27, 2021

Via ECF

Hon. Valerie E. Caproni, United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:    USA v. Kareem Lanier
                      Docket No. l5-cr-537 (VEC)

Dear Judge Caproni:

       I represent Mr. Lanier in his petition pursuant to 28 USC § 2255. As the Court recalls, I
was assigned to represent Mr. Lanier in June of 2020. Shortly after my assignment, the
Government requested that the Court hold the matter in abeyance pending the En Banc hearing of
USA v. Scott, 18-163. Since then, the Second Circuit decided that case. I have discussed the Scott
decision with Mr. Lanier, and he has asked me to withdraw his § 2255 petition. I have spoken
with the Government, and they have no objection to the petition being withdrawn.

                                             Very truly yours,

                                             David K. Bertan, Esq.

cc: AUSA Samson Enzer (via ECF)
                                                   Application GRANTED. Mr. Lanier's § 2255 petition
                                                   is dismissed. The Clerk of Court is directed to close
                                                   the open motion at docket entry 1294.

                                                   SO ORDERED.


                                                                                       4/27/2021
                                                   HON. VALERIE CAPRONI
                                                   UNITED STATES DISTRICT JUDGE
